STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

BRADLEY          REED       MILAM                                                              NO.        2022       CW     0204

VERSUS


KAMERON          BROOKE         HUGHES                                                                    JUNE        6,    2022




In    Re:            Kameron           Brooke         Hughes,         applying           for    supervisory writs,
                      18th           Judicial         District             Court,        Parish           of        West     Baton
                     Rouge,           No.    1042777.




BEFORE:              McCLENDON,              WELCH,       AND        THERIOT,       JJ.


           WRIT      NOT        CONSIDERED.              The    writ       application              failed          to     include
an    affidavit              verifying             the     allegations              of    the        writ       application

and        service,             copy        of    opposition               and    attachments                  or     statement

advising             no    opposition             was     filed,           pertinent       court              minutes,          or        a

notice          of    intent          and    return        date       order,        in    violation             of       Rules       4-
5 ( A) ,    4- 5 ( C) (     9) , (     10)       and (    11)    of    the       Uniform        Rules          of    Louisiana
Courts          of    Appeal.           This      court         is    unable        to    determine             whether           the
writ application is timely.

           Supplementation                       of       this         writ         application                     and/ or          an

application                for       rehearing           will        not    be   considered.                  Uniform        Rules
of    Louisiana             Courts          of   Appeal,         Rules       2- 18. 7     and       4-   9.


           In    the       event        relator           seeks       to    file     a    new        application                with

this        court,              it      must          contain          all       pertinent                documentation,
including             the       missing           items         noted       herein        and        documentation                   to
show        that          the        original         writ      application              was     timely,              and       must

comply with Uniform Rules of Louisiana Courts                                                   of Appeal,                 Rule      2-
12. 2. Any new application must be filed on                                                    or        before          June     20,
2022,       and must contain a copy of this ruling.

                                                                 PMC
                                                                 JEW
                                                                MRT




COURT       OF APPEAL,                FIRST      CIRCUIT




                GI• S-v. D
       DEPUTY         CLERK OF              COURT
                FOR       THE        COURT